DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed November 28, 2022, has been entered.  Claims 1, 2 and 6 are currently pending in the application.  Claims 3 and 5 have been cancelled.  The previous objection to the specification has been withdrawn in view of the provision of a full English translation of Chinese patent Publication No. CN 107155739A

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The final “wherein” clause of claim 1 states the film agent is “configured to form a fruit-bagging free film onto a fruit surface of a fruit during growth to thereby shorten film-forming duration, improve light-shading performance, and prevent the fruit during growth from damaging.”  It is unclear what, exactly, is necessary to meet this limitation.  For example, what is considered “improved” light-shading performance?  What is “light-shading performance”?  What is considered a “shortened” film-formation duration?  Shortened compared to what?  For purposes of examination, by meeting the “film agent” comprising agents A and B, the final “wherein” clause will also be considered to be met.
Claims 2 and 6 are included in the rejection as they depend from claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgeland (GB 949,840) in view of Quintanar Guerrero et al. (US 2014/0205722) and Ucar (WO 2019/194757).
Hilgeland teaches a film agent for spraying on fruit to improve the shelf life of the fruit.  First, a solution comprising sodium alginate is sprayed on the fruit, then a solution comprising calcium chloride is sprayed on the fruit to coagulate the sodium alginate solution (p. 1 lines 10-18; 45-48).  Regarding the composition being homogeneous, by the fact that Hilgeland teaches an aqueous solution of alginate, one would have found it obvious to have mixed the solution so that it was homogenous in order to provide a consistent coating.
Hilgeland is silent as to the film agent comprising tween-20, span 20, glycerol or humic acid.
Regarding the tween-20, span 20 and glycerol, Quintanar Guerrero et al. teach a film coating for fruits to improve shelf life that is applied by spraying [0032, 0038].  The coating includes emulsifiers such as Tween 20 and Span 20 to stabilize the dispersion during application [0024].  Glycerol (i.e., glycerin) is taught as a plasticizer to be included in the composition.  The plasticizer is taught to be included in the composition at between 0.1 to 5.0% [0029], which encompasses and thereby renders obvious the claimed amount.  Quintanar Guerrero et al. also teach the composition comprising antioxidants [0030], but are silent as to the presence of humic acid.
Ucar teaches the inclusion of humic acid as an antioxidant in a composition to be applied to the surface of fruits by spraying (p. 5 lines 3-7; p. 13 lines 16-17).  The compositions improve the quality and shelf life of the products to which they are applied (p. 6 lines 26-28).  Forms of humic acid taught to be applied include its potassium salt (claim 14).
Therefore, where all of the claimed components are taught in the prior art to be included in compositions which are applied to the surfaces of fruits in order to provide a protective layer to improve shelf life, it would have been obvious to have combined sodium alginate, tween 20, span 20, glycerin and the potassium salt of humic acid as claimed, to provide a composition for application to a fruit.  It further would have been obvious to have subsequently applied a calcium chloride solution to the surface of the fruit in order to set the sodium alginate solution, as Hilgeland teaches that calcium chloride was known to be applied to fruits subsequent to the application of sodium alginate in order to coagulate the sodium alginate.  Further, given all of the applied prior art is directed to compositions which are applied to the outer surface of fruits in order to improve the shelf-life of fruits, the claimed combination is not considered to provide an unexpected result.
Regarding the amounts of the different components in Agent A, Hilgeland teaches up to 5% aqueous solution of sodium alginate (p. 1 lines 39-40).  Quintanar Guerrero et al. teach glycerol (i.e., glycerin) as a plasticizer to be included in the composition at between 0.1 to 5.0% [0029].  Ucar teach about 0.2 to 1.5% by weight humic acid (p. 7 lines 12-14), which encompasses the claimed range.  The prior art does not teach the amount of emulsifiers to be included.  However, where the claimed emulsifiers are known to be included in formulations to be sprayed on the surfaces of fruits, one of ordinary skill would have been able to have determined the appropriate amount of emulsifier to use through no more than routine experimentation.  Further, where both tween 20 and span 20 are taught by the prior art as suitable emulsifiers, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding the amount of calcium chloride, Hilgeland teaches the calcium chloride solution is preferably 5 to 10% by weight (p. 1 lines 41-43).  This is slightly higher than claimed.  However, where the prior art teaches the calcium chloride as a coagulating agent for the sodium alginate (p. 1 lines 15-19), one of ordinary skill would have been able to determine the appropriate amount of coagulating agent to use through no more than routine experimentation in order to provide a stable film on the fruit surface.
Regarding the film agent being “configured” to form the film on the surface of a fruit during growth, given the fact that the combination of prior art teaches a film formed on the surfaces of produce by sequential application of an alginate solution and a calcium chloride solution, the combination of prior art is considered to be “configured” as claimed. 
Therefore, given all of the claimed components were known to be included in solutions to be sprayed onto fruits in order to improve the stability of the fruit, the claimed invention is considered to be obvious over the applied prior art as set forth above.
Regarding claim 6, given that Hilgeland teaches a sodium alginate solution as set forth above with regard to claim 1, the “active groups of the sodium alginate” are considered to be evenly distributed in the system.  Further, given that Hilgeland teaches the sodium alginate solution is applied first, followed by the cross-linking calcium chloride solution, the solution of the prior art is “considered to form a three-dimensional network crosslinking structure” to meet claim 6. 

Response to Arguments

Applicant's arguments filed November 28, 2022, have been fully considered but they are not persuasive.
Applicant argues that the protective coating of Hilgeland is for fruits and vegetables that have already been peeled (Remarks, p. 6).
This argument is not persuasive.  The instant claims are to the “film agent” comprising a sodium alginate solution and a calcium chloride solution.  Modified Hilgeland teaches the components of each of these solutions as set forth in the rejection above.  Where the claimed “film agent” is “configured to” form a film on the surface of a fruit, this “configuration” is not considered to provide a patentable distinction over the teachings of modified Hilgeland where the film of the prior art is two separate solutions that react upon the surface of the fruit or vegetable to the solutions are applied.
Applicant similarly argues that Quintanar Guerrero fails to teach coating fruits or vegetables during growth as recited in claim 1 (Remarks, p. 7).
For essentially the same reasons as set forth above, this argument is not persuasive.  That is, where the claimed “film agent” is “configured to” form a film on the surface of a fruit, this “configuration” is not considered to provide a patentable distinction over the teachings of modified Hilgeland, including the ingredients taught by Quintanar Guerrero, where the film of the prior art is two separate solutions that react upon the surface of the fruit or vegetable to the solutions are applied.
Regarding the Ucar reference, applicant once more argues that Ucar does not teach forming the film on the surface of the fruit during growth (Remarks, p. 7).
As with the arguments addressed above, the fact that the claimed “film agent” is “configured” to form a film on the surface of fruit during growth is not considered to change the fact that the combination of prior art teaches a “film agent” comprising agents A and B as claimed.
Applicant argues that claim 6 is not taught or suggested by the prior art (Remarks, p. 8).
Claim 6, similar to the final “wherein” clause of claim 1, is not considered to change the fact that the combination of prior art provides a “film agent” comprising agent A and agent B as set forth in the rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791